Case 2:20-cv-00430-JPH-MJD Document 6 Filed 09/08/20 Page 1 of 2 PageID #: 42




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         TERRE HAUTE DIVISION

JOE HOWARD MCCLAIN,                        )
                                           )
                         Plaintiff,        )
                                           )
                    v.                     )    No. 2:20-cv-00430-JPH-MJD
                                           )
MELODEE SUE DICKERSON,                     )
JUDY PYNE Det.,                            )
DENNIS ALEXANDER,                          )
EDWARD BECK,                               )
                                           )
                         Defendants.       )

                     ORDER DIRECTING RETURN OF DOCUMENTS

      On August 28, 2020, the Court ordered the clerk to close this case and

return all documents to Mr. McClain. Dkt. 3. Since then, Mr. McClain has

filed two additional documents. See dkt. 4; dkt. 5. Because the previous order

remains in place, the clerk is directed to return copies of the recently submitted

documents to the petitioner as unfiled and void any file stamp from this Court on the

documents.



SO ORDERED.

Date: 9/8/2020




                                       1
Case 2:20-cv-00430-JPH-MJD Document 6 Filed 09/08/20 Page 2 of 2 PageID #: 43




Distribution:

JOE HOWARD MCCLAIN
14421
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                     2
